DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the first receiver (40a) being configured to receive a handle…” in claims 1 and 4.
Such claim limitation(s) is/are: “the second receiver (40b) being configured to receive a second handle…” in claims 2 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6, is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Specifically, claims 3 and 6 both disclose that, “a combination of the hosting pliers and a principal use pliers (02) enable a user to orientate and lock the combination into a plurality of different positions to support a workpiece.” However, it is unclear how the combination of the hosting pliers and a principal use pliers enable a user to lock the combination into a plurality of different positions. Is there a locking mechanism within the receivers that lock the combination into a plurality of different positions? Is there a different locking feature (i.e. within the handle portions) on the hosting pliers? Is the locking feature merely formed when the user maintains a particular orientation? In other words, if a user holds the combination in a vertical orientation during operation, does the holding/maintaining of the combination as provided by the user provide the locking feature? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swiercyynski (D368631). 

[AltContent: textbox (First ply)]In reference to claims 1 and 4, Swiercyynski shows a pliers tool (Figures 1-5) comprising: a hosting pliers (see figure below) that is arranged to attach to and manipulate a principal use pliers (see figure below and note that any type of principal use tool could be attached to the hosting pliers, especially since the principal use tool is not part of the current invention but merely attaches to the current invention), the hosting pliers having a first receiver (see figure below) connected to or as part of a first ply (see figure below), the first receiver being configured to receive a handle (see figure below) of a principal use pliers (see figure below) to a ply (i.e. the first ply) of the hosting pliers (see figure below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hosting pliers)][AltContent: ][AltContent: textbox (Principal use pliers which could be any type of principal use tool)][AltContent: arrow][AltContent: textbox (A handle of the principal use pliers/any type of principal use tool)][AltContent: textbox (First receiver)]
    PNG
    media_image1.png
    481
    655
    media_image1.png
    Greyscale


[AltContent: textbox (First ply)]
[AltContent: arrow][AltContent: textbox (Another handle of the principal use pliers/any type of principal use tool)][AltContent: textbox (Hinge/pivot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second receiver)][AltContent: textbox (Second ply)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    481
    655
    media_image1.png
    Greyscale




In reference to claims 3 and 6, As Best Understood, Swiercyynski shows that a combination of the hosting pliers and a principal use pliers enable a user to orientate and lock the combination into a plurality of different positions to support a workpiece because all of the previous structural limitations have been met therefore the combination will operate in the same manner. For example, a user could place the handle of the principal use tool into the first receiver and the “another” handle into the or a user could place the handle of the principal use tool into the second receiver and the “another” handle into the first receiver thereby providing different orientations and a user could lock the different orientations by maintaining a particular orientation. For example, by holding and maintaining the combination vertically, the combination would be locked in such an orientation thereby meeting the limitation of the claim especially since the applicant fails to specifically claim how the combination is locked or what structure provides any type of locking feature (also see 112 rejection above). 

In reference to claim 7, Swiercyynski shows that the pliers tool (see figures above) as enabled by any parts attaching to any tool (as shown and discussed above) including the aforementioned pliers tool functioning to enable the utility of the pliers tool, whether permanent, removable, upgradeable (permitting more than one option) or replaceable (See Figures 1-5). Note, the pliers tool (as shown above) must be either permanently attached or removably attached to the other tool thereby meeting at least one of the limitations of the claim.

Claim 8, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudnall (2654280). Hudnall discloses a pressure loading box assembly (PLBA, see figure below) having PLBA spring (9, see Figure 4) or other pressure-exerting means, PLBA receiver (10), and a PLBA band (12) as a retainer (12 because it retains handle [6] therein, see Figures 1 and 2), wherein this specific arrangement of moving and non-moving parts enable PLBA receiver (10) and PLBA band (12) to be forcefully guided by turning element 13, see Figures 2 and 3 and Column 1, Lines 52-54 and Column 2, Lines 30-37) such that their construction may result in a movement-compensating vice for a prominent protrusion such as a handle (at 5 and/or 6) of a principal use pliers (see Column 1, Lines 1-6).
[AltContent: textbox (Box assembly)][AltContent: ]
    PNG
    media_image2.png
    237
    173
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are further rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Swiercyynski (D368631) in view of McCluskey (2057201). 

In further reference to claims 3 and 6, As Best Understood, Swiercyynski shows that a combination of the hosting pliers and a principal use pliers enable a user to orientate and lock the combination into a plurality of different positions to support a workpiece because all of the previous structural limitations have been met therefore the arguendo that Swiercyynski lacks, locking the combination into a plurality of different positions than McCluskey is hereby used for such a teaching. McCluskey teaches that it is old and well known in the art at the time the invention was made to provide a locking mechanism (formed from element 14 and 15) for locking principal pliers (A) into a plurality of different positions (Figures 1-3, see Page 1, Column 2, Line 35-Page 2, Column 1, Line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Swiercyynski, with the known technique of providing the locking mechanism for locking another tool which could be principal pliers, as taught by McCluskey, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively locks the tool in a desired orientation and which can extends the length of the tool so that the reach thereof is considerably increased. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smoyak (2827815) also discloses a pressure loading box assembly (PLBA, formed from elemtns 32, 33 and 27, see Figure 4) having PLBA spring (at 7, see Figure 4) or other pressure-exerting means, PLBA receiver (32), and a PLBA band (33) as a retainer (33 because it retains handle [26] therein, see Figure 4), wherein this specific arrangement of moving and non-moving parts enable PLBA receiver (32) and PLBA band (33) to be forcefully guided towards each other (because a user could forcefully move the receiver and the band toward or away from one .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723